Citation Nr: 0820260	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed sinusitis.  

2.  Entitlement to service connection for claimed 
hemorrhoids.  

3.  Entitlement to service connection for claimed restless 
leg syndrome.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1981 and from June 1995 to May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and August 2004 rating decisions 
of the RO that denied the veteran's claims.  The veteran 
filed a timely appeal of these determinations to the Board.  

The issues of service connection for sinusitis and 
hemorrhoids are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

The veteran currently is not shown to have restless leg 
syndrome that can be causally linked to any event or incident 
of his period of active service, to include exposure to Agent 
Orange or a service-connected disability.



CONCLUSION OF LAW

The veteran does not have a disability manifested by restless 
leg syndrome due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

By way of letters dated in October 2003, July 2005, and 
March, April, and November 2006, the veteran was furnished 
notice of the type of evidence needed in order to 
substantiate his claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, and 
statements submitted by the veteran and his representative in 
support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.   Further, service connection may 
be granted for disability proximately due to or the result of 
a service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for restless 
leg syndrome that he feels developed during his recently 
completed period of active duty.  The claims file, however, 
contains no competent evidence tending to show that the 
veteran currently has this condition.  

During a January 2004 VA examination, the veteran reported 
being told that he probably had restless leg syndrome during 
service.  

The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination. The veteran 
was noted to be having no treatment for the condition.  After 
examination, the VA examiner noted the veteran's complaints 
of restless nights with his legs moving around, but added 
that he had never been formally diagnosed with this 
disability by a medical professional.  

While the veteran may feel that he has restless leg syndrome, 
without a current diagnosis, a claim of service connection 
for any such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In this case, the veteran has presented no medical evidence 
to support his assertions that he has restless leg syndrome 
that had its onset in service.  Without a showing of current 
disability, the claim of service connection must be denied.  




ORDER

Service connection for claimed restless leg syndrome is 
denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the claims of service connection for sinusitis and 
hemorrhoids must be remanded for further action and 
development of the record.  

First, the Board notes that the veteran was afforded a VA 
examination in connection with his claims in January 2004.  
In this examination, the veteran was noted to have a history 
of chronic sinusitis up until being placed on Zyrtec in 1996.  
The veteran indicated that he had not had any further sinus 
problems.  After examination, the examiner did not state 
whether the veteran had a current sinus disability, but 
rather reiterated that the veteran has had no further 
problems since 1996 while being on Zyrtec.  

In addition, the January 2004 VA examiner noted that the 
veteran complained of hemorrhoids that seemed to be under 
control.  The veteran reported that, on occasion, he might 
have some hemorrhoidal bleeding, but for the most no longer 
had any problems.  After examination, the examiner stated 
that the veteran did not have any hemorrhoids on examination 
and these seemed to be under control.  

With respect to both conditions, the examination did not 
state clearly whether the veteran has a current diagnosis of 
sinusitis and hemorrhoids, regardless of whether the 
condition might be under control.  

Based on the foregoing, the Board finds that the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the January 2004 examination report (or 
a suitable substitute if this examiner is unavailable), for 
the purpose of preparing an additional opinion regarding 
whether the veteran currently has sinusitis and hemorrhoids 
and, if so, whether these conditions had their onset in 
service.  Pursuant to VCAA, such an examination is required 
to adjudicate the veteran's claims.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2004).  

Prior to affording the veteran an additional VA examination, 
the Board notes that any outstanding medical records relevant 
to the veteran's claims should be associated with his claims 
file.  

Here, the veteran has been treated at the Albany, New York, 
VA Medical Center.  The RO should therefore update the 
veteran's file with any records from this facility dated 
since February 2006.  The veteran should also be afforded an 
opportunity to submit any additional records that may be 
relevant to his claims.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, these remaining matters are REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his claimed 
disabilities since service.  This should 
include treatment records from the 
Albany, New York, VA Medical Center dated 
since February 2006.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
another VA examination for the purpose of 
determining whether the veteran currently 
suffers from sinusitis and hemorrhoids.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated tests 
should be performed and clinical findings 
reported in detail.  

The report of examination should contain 
a detailed account of all manifestations 
of sinusitis and hemorrhoids, and the 
examiner must specify the current 
diagnoses.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


